internal_revenue_service national_office technical_advice_memorandum date third party communication none date of communication not applicable number release date index uil no case-mis no tam-139384-12 chief appeals_office chicago taxpayer's name taxpayer's address taxpayer's identification no year s involved date of conference -------------------------------------------------------------- ----------------------------------------------- ---------------------------------- ----------------- ------- ------------------------ legend taxpayer --------------------------------------------------------------- year year year year year year year year year year year year year date date ------- ------- ------- ------- ------- ------- ------- ------- ------- ------- ------- ------- ---------- -------------------- ------------------------ tam-139384-12 date date date date date date date date date date date date date date date date date date date date date date date date date date date date date date ------------------------ ------------------------ --------------------- -------------------------- -------------------------- --------------------------- -------------------- -------------------- ---------------------- --------------------- -------------------------- ------------------- ---------------------- -------------------- ------------------------ ------------------- ------------------- -------------------------- ------------------- ------------------- ---------------------------- --------------------- --------------------- ----------------------- ---------------------- --------------------------- ---------------------------- ---------------------- -------------------- -------------------- amount ---------------- amount ---------------------- ------------------ amount ---------------- amount amount ---------------- -------------- amount ---------------- amount -------------- amount amount ---------------- ---------------- amount ------------------ amount ---------------- amount amount -------------- tam-139384-12 ---------------- ---------------- -------------- ------------------ -------------- ---------------- ---- ---------------- ---------------- -------------- ---------------- -------------- ---------------- ---------------- -------------- ---------- ------------------ ---------------- ------------------ -------------------- ---------------- -------------- ------- -------------------- -------------- -------------------- amount amount amount amount amount amount amount amount amount amount amount amount amount amount amount amount amount amount amount amount amount amount amount amount amount amount issues does the statute_of_limitations bar the date assessment of an income_tax deficiency for tax_year in the amount of amount if yes is taxpayer entitled to any refund of tax as a result of the barred assessment can the service now assess and collect any additional interest it determines to be due from taxpayer for tax_year based on either the date or the date assessment can the service recover any overpayment interest erroneously paid out for tax_year conclusions no the date assessment of amount for tax_year was properly assessed within the period provided for by sec_6501 of the internal_revenue_code tam-139384-12 the deficiency assessed was attributable to an adjustment to a net_operating_loss_carryback from taxpayer’s tax_year and the period of limitations on assessment was open for year pursuant to an extension under sec_6501 even if the statute_of_limitations barred the assessment done on date taxpayer may not be entitled to a refund of tax for year although the date assessment would have to be abated any resulting refund should be offset by additional underpayment interest due for year and by any overpayment interest erroneously paid to taxpayer no the service may not assess additional underpayment interest that it determines to be due based on the date assessment such interest may only be recovered through offset of a refund for an amount_paid before the assessment statute expiration date ased for the underpayment interest on the other hand additional underpayment interest related to the date tax_assessment may be assessed and collected up through date because the periods of limitation on filing an erroneous refund_suit for tax_year sec_1 and have expired excessive overpayment interest can only be recovered by offset against any refund due taxpayer for the same type of tax and tax period facts taxpayer filed a u s_corporation income_tax return form_1120 for its year tax_year on which it reported a tax_liability of amount which was assessed and paid on date on date taxpayer received an amount tentative refund for year which resulted from carrying back to year tentative net operating losses and credits from its year tax_year on date taxpayer received an amount tentative refund for year this one from carrying back tentative net operating losses and credits from its year tax_year audit of tax_year the service audited and adjusted taxpayer’s year and tax years the service completed a form 4549-a income_tax changes reflecting the proposed examination changes to taxpayer’s tax_liabilities for the tax_year sec_2 and as of date these proposed adjustments included a net deficiency in income_tax due from taxpayer for tax_year in the amount of amount taxpayer and the service entered into an agreement under sec_6501 to extend the period for assessment of a deficiency for tax_year to date before date taxpayer executed a waiver_of_restrictions_on_assessment_and_collection of deficiency in tax and acceptance of overassessment form_870 whereby taxpayer agreed to waive the restrictions on assessing the amount income- tax_deficiency for its year tax_year the form 4549-a is attached as exhibit a tam-139384-12 this agreed deficiency of amount consisted of a decrease in taxpayer’s year tax_liability of amount attributable to year general adjustments an increase in taxpayer’s year tax_liability of amount attributable to the partial recapture of the amount tentative carryback allowance from year and an increase in taxpayer’s year tax_liability of attributable to the partial recapture of the amount tentative carryback allowance from year computations based on an erroneous form_2285 because the agreed deficiency of amount included partial recaptures of the tentative allowances resulting from the carrybacks from year and year an interest computation under the restricted-interest provisions of the internal_revenue_code was required to compute this restricted interest the revenue_agent prepared a form_2285 concurrent determinations of deficiencies increases in tax and overassessments decreases in tax in cases involving restricted interest provisions of the internal code this form correctly reflected the amount net deficiency to be assessed for the tax_year however and contradicting the form 4549-a the form_2285 mistakenly reflected that this deficiency consisted of a decrease in taxpayer’s year liability of amount rather than amount attributable to year general adjustments form line column a and an increase in taxpayer’s year tax_liability of amount rather than amount attributable to a partial recapture of the tentative carryback allowance from year form line column d the form_2285 correctly reflected that this deficiency consisted of an increase in taxpayer’s year tax_liability of amount attributable to a partial recapture of the tentative carryback allowance from year form line column c the above two errors on this form_2285 were caused when the revenue_agent mistakenly included on line column a current tax_credits an amount minimum_tax_credit that originated in year this error resulted in an incorrectly stated line column a amount of amount the line column a amount should have included only those credits attributable to the year tax_year itself in this case amount like a domino effect this error caused another error on this form the year tax_liability attributable to general adjustments instead of the correct amount of amount this form_2285 is attached as exhibit b this amount actually resulted from the carryback of a net_operating_loss from year to year and further carried forward to year tam-139384-12 was shown as amount a difference of amount see line column a net increase decrease in tax and again like a domino effect this error caused another error the year tax_liability attributable to recapture of the tentative carryback allowance from the tax_year was shown to be amount rather than the correct amount of amount again a difference of amount see line column d these entries on the form_2285 made it seem as though the service had recaptured amount more of the amount tentative operating loss from year that taxpayer had carried back to year than had actually been recaptured during the audit ie amount adjustments made to the year account including interest based upon the entries on the form_2285 both the correct and erroneous entries the service made the following assessments and abatements on the taxpayer’s year account code date entered effective date date date date date date date amount of assessment or abatement amount amount amount the result of the foregoing assessments and abatement was a net assessment of amount the correct amount of the net deficiency in income_tax due from taxpayer for the tax_year although the result of these adjustments was a net deficiency the amount abatement placed taxpayer’s account into an overpaid status as of its effective date date because the abatement was overstated by amount the running balance on the account was overstated by that amount -- until that overstatement was corrected by the amount assessment which as outlined above was overstated by the same amount but this correction did not occur until date the effective date of the overstated assessment as a result overpayment interest accrued on an erroneously high running balance for over two years resulting in a windfall of interest to taxpayer to wit the transcript reflects tc allowances of credit overpayment interest of amount and amount on date and date respectively on date taxpayer received a refund in the amount of amount audit of tax_year the increase in the year liability attributable to the year nol capital_loss_carryback was correctly reflected on the form_2285 at line c as amount and was correctly assessed by the service in addition the year net deficiency of amount remained the same amount amount amount amount compare amount amount amount amount transaction code is abatement of tax by examination transaction code is additional tax_assessment with interest taxpayer’s transcript for tax_year is attached as exhibit c tam-139384-12 subsequently taxpayer’s year year and year tax years were examined during this audit taxpayer and the service executed an agreement under sec_6501 to extend the period for assessment of a deficiency in income_tax for the tax_year to date taxpayer appealed the examination findings for those tax years to appeals where all issues were settled on date taxpayer signed form 870-ad offer to waive restrictions on assessments and collection of tax_deficiency and to accept overassessment reflecting that settlement although there was no deficiency for year the year settlement resulted in a number of adjustments as reflected on the audit statement form and supporting statement of income_tax changes form including reducing the allowable net_operating_loss_carryback from year to year by increasing the alternative_tax net_operating_loss_carryback from year to year amount by amount and reducing the general_business_credit utilized for year by amount as indicated in the form_3610 audit statement these adjustments resulted in a amount overpayment of income_tax due to taxpayer for the tax_year and the amount deficiency for year at issue herein correction of the first form_2285 because the year deficiency of amount resulted from the foregoing adjustments to carrybacks from the year tax_year a form_2285 again needed to be prepared in preparing the new form_2285 the appeals tax computation specialist tcs discovered the errors on the prior form_2285 discussed above to reiterate the revenue_agent who prepared the prior form_2285 mistakenly included as a year general adjustment an amount minimum_tax_credit that was from year the tcs sought to correct this error by preparing a new form_2285 for year dated date dollar_figure on this new form the tcs entered the correct current tax_credit general adjustment amount of amount and accounted for the amount minimum_tax_credit as a tax_credit carryback arising in the year tax_year the shifting of this minimum_tax_credit to the year column where it belonged resulted in as indicated in taxpayer’s letter dated date taxpayer initially contended that the period of limitations for assessing an income-tax deficiency for its year tax_year expired on date but now agrees that the period of limitations for that year was validly extended to date the form_3610 is attached as exhibit d this form_5278 is attached as exhibit e this corrected form_2285 is attached as exhibit f tam-139384-12 an increase of amount in the year tax_liability attributable to general adjustments the first form_2285 erroneously had amount rather than the correct amount of amount a difference of amount and an offsetting decrease in the year tax_liability attributable to the recapture of the tentative allowance the first form_2285 erroneously had amount rather than the correct amount of amount again a difference of amount and a tax_deficiency of amount for year none of these adjustments are reflected on the transcript of the year form_1120 account however based upon this corrected date form_2285 the service made interest assessments of amount and amount for year on date then based on the corrected amounts in the date form_2285 the tcs prepared another form_2285 on date to correctly reflect the adjustments agreed to for the tax_year dollar_figure after adjusting the year tax_liability to account for the losses and credits carried back from year and year to which taxpayer had agreed the date form_2285 showed that taxpayer was liable for a net deficiency in income_tax for the tax_year in the amount of amount adjustments to tax_year based on the audit of tax_year the net deficiency of amount was comprised of an amount decrease in year tax due to an increased carryback allowance from year an amount increase in year tax due to the increased alternative_tax net_operating_loss_carryback from year to year because more of the year alternative_tax net_operating_loss was applied to year there was less alternative_minimum_tax in year and less alternative_minimum_tax_credit in year and an amount decrease in year tax due to a carryback allowance from year the amount net deficiency for year was assessed on date within the date period of assessment under sec_6501 for assessments of deficiencies attributable to carrybacks from year but after the period of limitations under sec_6501 for year which had expired on date this time the service assessed only the net deficiency for year instead of making the three separate adjustments outlined above further adjustments to the year account including interest related to this amount assessment the service on date abated underpayment interest of amount and credited overpayment interest of amount which when the date form_2285 is attached as exhibit g tam-139384-12 combined with the interest entries made on date to correct the earlier form_2285 resulted in a net interest assessment of amount the service allowed additional overpayment interest of amount on date the service also allowed and refunded additional overpayment interest of amount on date in date payment of this amount deficiency for the tax_year was satisfied in large part by transferring amount from taxpayer’s year account which amount was originally paid_by taxpayer on date the remaining portion of the deficiency and related interest amount was satisfied by a portion of the advance interest payment of amount that was applied to the year account from --------- year form_1120 account on or about date dollar_figure the current controversy on date taxpayer filed a claim_for_refund of all amounts used to satisfy the date assessment of the year deficiency of amount plus interest specifically taxpayer claimed a refund of amount which is the un-refunded portion of taxpayer’s amount advance interest payment made on date and the amount payment applied from taxpayer’s year account in processing cycle -------------- approximately date with an effective date of date the claim totals amount including allowable interest taxpayer argues that the second assessment on date based on the year carryback could not be made because the service had already made an assessment for that year in the full amount of the sec_6411 tentative refund to support its position taxpayer points to the transcript showing a tc assessment of amount on date which assessment was based on the erroneous form_2285 -- where the year tax_liability attributable to recapture of the tentative carryback allowance from the tax_year was shown to be amount rather than the correct amount of amount by letter to taxpayer dated date the service formally disallowed taxpayer’s claim_for_refund taxpayer appealed taxpayer and appeals now seek technical_advice regarding the issues set forth abovedollar_figure the advance interest payment of amount that was applied to the year account from taxpayer’s year form_1120 account on or about date was ultimately applied as follows amount was transferred to --------- year form_1120 account amount was transferred to its year form_1120 account amount was transferred to a civil penalty account for year and amount was refunded to taxpayer along with amount of overpayment interest that left amount remaining on taxpayer’s year form_1120 account taxpayer and appeals have timely executed successive agreements to extend the time to bring suit form which have extended the period of time for taxpayer to file suit on taxpayer’s claim_for_refund in the amount of amount for the taxable_year until date tam-139384-12 law and analysis the assessment made on date was timely because it was made within the sec_6501 period of limitations for deficiencies attributable to a net_operating_loss_carryback in general the amount of any_tax must be assessed within three years after the return was filed sec_6501 this three-year period may be extended by a number of circumstances including when the service and the taxpayer agree in writing to extend the time for assessment sec_6501 further when a deficiency in tax is attributable to the application to the taxpayer of a net_operating_loss_carryback or a capital_loss_carryback such deficiency may be assessed at any time before the expiration of the period within which a deficiency for the tax_year of the net_operating_loss or net_capital_loss that results in such carryback may be assessed sec_6501 if a taxpayer receives a tentative refund under sec_6411 the service will be able to assess a deficiency attributable to any adjustment in the loss_year but only up to the amount of the tentative refund sec_6501 the overarching general principle to be applied when analyzing limitations periods is the principle that statutes of limitation barring the collection_of_taxes must be strictly construed in favor of the government 464_us_386 there is no definition of attributable to in either sec_6501 itself or the internal_revenue_code in general case law has defined the term to mean that the proposed assessment may be traced directly to the carryback 742_f2d_1102 7th cir 65_tc_506 in first chicago the tax years at issue were and the taxpayer sustained an operating loss in which it carried back to this reduced the tax due for which in turn reduced the amount of tax carried over from to resulting in a deficiency at the time of the assessment the sec_6501 period of limitations had expired for that year however the period of limitations for assessments remained open the seventh circuit found that the assessment was timely because the adjustment was in fact an automatic mechanical adjustment due directly to the carryback id pincite while the statute refers only to a carryback the court further found that a deficiency resulting from a carry-forward was still directly traceable to the carryback in this case the audit of tax_year resulted in an increased alternative_tax net operating carryback loss atnol for that year this increased atnol was carried back to year where it decreased the total alternative_minimum_tax for that yeardollar_figure then the reduced year alternative_minimum_tax resulted in a reduced minimum_tax_credit carryover to year and thus a net deficiency for that year year audit statement this generated a refund for tax_year audit statement schedule lines a and tam-139384-12 schedule line sec_15 and sec_21 thus the year assessment was a mechanical automatic_adjustment directly traceable to the year carryback adjustment the present case is not distinguishable in any meaningful way from first chicago and the assessment made for year on date was timely taxpayer asserts that the second assessment based on the year carryback could not be made because the service had already made an assessment for that year in the full amount of the sec_6411 tentative refund in support of this argument taxpayer cites sec_6501 while it is true that amounts that may be assessed solely by reason of sec_6501 may not exceed the amount of a prior tentative refund the assessment at issue in this case was not assessed under sec_6501 when a deficiency is directly traceable to a carryback the relevant assessment statute is sec_6501 and not sec_6501 see suivski v commissioner tcmemo_1993_291 sec_6501 allows the service to make an assessment of deficiencies that are not attributable to the carryback and it is those types of assessments that are limited in amount when making an assessment solely under sec_6501 as was done in this case there is no amount limitation id see also 71_tc_391 explaining the difference between sec_6501 and sec_6501 now k sec_301_6501_m_-1 example explaining that the amount limitations apply when an assessment is made for a deficiency not attributable to the loss carryback because sec_6501 does not apply to the assessment made for tax_year in year no amount limitation applies further the erroneous year assessment of amount did not recapture the year tentative allowance in full because that assessment was offset by the equally erroneous abatement of amount again these errors contradicted the form 4549-a audit statement which both parties agree is correct and were made due to the incorrect form_2285 which was prepared solely for purposes of making an interest computation to that end the only entry on the transcript that ties the assessment to year is the interest computation_date of date on the other hand the abatement had an interest computation_date of date linking that adjustment to the year tax_year when these two erroneous adjustments were combined with the correct assessment of amount the result was a net deficiency of amount that matched the amount determined on the form 4549-a the only true error on the account was that interest was calculated incorrectly in taxpayer’s favor due to the overstated abatement applied as of date this error also prevented the correct amount of underpayment interest to be computed on the net deficiency and resulted in taxpayer receiving overpayment interest when in fact it owed a deficiency accordingly the assessment of the amount deficiency for the taxable_year was timely made on date because it was attributable to an adjustment of a net operating carryback from the taxable_year and was made within the sec_6501 period of limitations for that taxable_year if the assessment made on date must be abated because it was made beyond the period of limitations any refund would be offset by additional underpayment tam-139384-12 interest due for the tax_year and by offset of overpayment interest erroneously paid to taxpayer abatement of the date assessment the term overpayment includes that part of the amount of the payment of any federal tax that is assessed or collected after the period of limitation expires sec_6401 in the case of an overpayment the service may credit the amount of such overpayment including interest against any liability in respect of a federal tax on the part of the person who made the overpayment and shall refund any balance to such person sec_6402 a claim for credit or refund of any overpayment of any federal tax of which the taxpayer is required to file a return shall be filed by the taxpayer within three years from the time the return was filed or two years from the time the tax was paid whichever period expires later sec_6511 any_tax assessed and paid after the period of limitations on assessment expires constitutes an overpayment under sec_6401 that should be refunded under sec_6402 if the taxpayer has filed a timely refund claim in accordance with sec_6511 see revrul_74_580 1974_2_cb_400 accordingly a payment of tax that was assessed and paid after the period of limitations on assessment had expired as provided in sec_6501 can be refunded within two years after payment if a claim_for_refund is filed id irm credits applied via offset with tc or have a refund statute of two years from the cycle date the credit was applied irm 613_f2d_518 ndollar_figure 5th cir here with respect to its year form_1120 account taxpayer made an amount advance_payment of interest on date on or about date in processing cycle ------------ an unrefunded portion of this advance_payment amount was offset to the year account with tc with respect to its year form_1120 account taxpayer made an amount payment on date in date in processing cycle ------------ this amount was offset to the year account with tc both the date and date offset payments were within two years from the date of taxpayer’s date refund claim assuming the period of limitations on assessment for the taxable_year expired on date then the assessment made on date was barred by the statute_of_limitations and the payments of amount and amount made on date and date respectively would be subject_to refund because they would constitute an overpayment under sec_6401 that is refundable under sec_6402 see revrul_74_580 offset of additional underpayment interest any underpayment interest on any_tax may be assessed and collected at any time during the period within which the tax to which such interest relates may be collected sec_6601 the service can offset any additional underpayment interest against tam-139384-12 any_tax refund owed the taxpayer under sec_6402 even if the statute_of_limitations on assessment of the underpayment interest has expired as long as the refund is for an amount_paid before the ased for the underpayment interest 80_f3d_1576 fed cir revrul_85_67 1085_1_cb_364 even though the service did not assess before the ased a payment made before the ased does not constitute an overpayment_of_tax under sec_6401 underpayment interest is part of a taxpayer’s tax_liability and is assessable in the same manner as a tax see fisher f 3d pincite sec_6601 stating that interest on tax underpayments shall be assessed collected and paid in the same manner as taxes and that any reference to any_tax imposed by this title shall be deemed also to refer to interest imposed by this section on such tax thus underpayment interest that is owed is taken into account in determining whether an overpayment exists if an overpayment does not exist because of the additional underpayment interest owed the government is permitted to offset the underpayment interest against a claimed tax_refund even if the statute_of_limitations on assessment of the interest has expired as long as the refund claim is for an amount_paid before the ased for the underpayment interest see fisher f 3d pincite revrul_85_67 because of the erroneous transcript entries made in year overpayment interest accrued on an erroneously high credit balance for over two years resulting in a windfall of interest to taxpayer similarly this credit balance prevented underpayment interest from correctly running on the assessed tax_liability any additional underpayment interest taxpayer owes on the year assessments may be used to offset any refund of payments made in year and year because the year assessment was satisfied by amounts paid in date and date and the sec_6601 period of limitation on assessment of interest on the year assessment did not expire until date offset of erroneously allowed overpayment interest excessive statutory interest on overpayments under sec_6611 cannot be assessed because there is no statutory authority for assessing the amount of money erroneously paid as overpayment interest see 663_f3d_181 3d cir overpayment interest ie interest owed to the taxpayer by the government is not ‘a part of or even related to a taxpayer's tax liability’ and is not ‘assimilated in treatment to the principal_amount of a tax ’ citations omitted thus the erroneous payment of overpayment interest may only be recovered by voluntary payment by filing suit for an erroneous refund under sec_7405 or by the common- law right of offset see i r m the period of limitations on bringing an in the case of any overpayment the secretary within the applicable_period of limitations may credit the amount of such overpayment including any interest allowed against any liability in respect of an internal revenue tax on the part of the person who made the overpayment and shall refund any balance to such person sec_6402 tam-139384-12 erroneous refund_suit is two years from the making of the refund sec_6532 the common-law right of offset however is not subject_to any period of limitationdollar_figure see 507_us_258 under the doctrine_of common-law recoupment a claim that involves the setting off against asserted_liability of a counterclaim arising out of the same transaction is generally not barred by a statute_of_limitations so long as the main action is timely 284_us_281 when considering a taxpayer’s refund claim the service has the right to recompute amounts owed by a taxpayer without a period of limitation so long as the recomputation involves the same taxpayer the same tax and the same tax_year as the refund claim fisher f 3d pincite 340_f2d_624 ct_cl the erroneous payment of overpayment interest may be offset without a period of limitation against any refund otherwise due the taxpayer so long as the offset involves the same taxpayer the same type of tax and the same tax period to which the refund is related in this case therefore the service may offset any refund of the year assessment with overpayment interest erroneously paid to taxpayer additional underpayment interest that the service determines to be due from taxpayer for the year tax_year with respect to the year tax_assessment can be recovered only through offset if the assessment made on date was not barred by the statute_of_limitations any additional underpayment interest that the service determines to be due from taxpayer for the tax_year with respect to that date assessment can be assessed and collected overpayment interest cannot be recovered unless it is offset against any additional refund owed taxpayer for year as discussed in issue above any underpayment interest on any_tax may be assessed and collected at any time during the period within which the tax to which such interests relates may be collected sec_6601 when the assessment of tax has been made within the period of limitations the tax may be collected within ten years after the assessment of the tax sec_6502 any additional underpayment interest that the service determines to be due from taxpayer attributable to the deficiency assessed in year must have been assessed before date ten years after the original assessment because this period has expired the service cannot now assess any additional underpayment interest related to the federal_circuit held in 417_f3d_1375 fed cir that the common-law right to offset erroneous overpayment interest against a taxpayer’s refund for the same taxable_year is subject_to the statute of limitation that applies to erroneous refund suits under sec_7405 and sec_6532 the federal circuit’s decision in pacific gas is erroneous see aod-2006-02 wl congress has not imposed any statute_of_limitations on the recovery_of overpayment interest by means of offset against a taxpayer’s refund claim see 118_us_120 the sovereign is not bound by any statute_of_limitations unless congress has clearly manifested its intention that they should be so bound tam-139384-12 this year assessment as discussed above the service can offset any additional underpayment interest against any_tax refund owed taxpayer sec_6402 as also discussed above erroneous payments of overpayment interest may be recovered by voluntary repayment by filing suit for an erroneous refund under sec_7405 or by offset offset may be applied without regard to any period of limitation against any refund otherwise due the taxpayer as long as the offset involves the same taxpayer the same type of tax and the same tax period to which the refund is related if the erroneous payment of overpayment interest and the refund to be offset do not arise from the same type of tax and same tax period of the same taxpayer the offset must be made within the applicable erroneous refund statute expiration date which is two years from the date of the erroneous payment see sec_6532 irm irm d the credits of overpayment interest to taxpayer in the amounts of amount amount amount and amount on date date date and date respectively cannot be assessed because overpayment interest is not a tax_liability neither can these overpayment interest credits be recovered through an erroneous refund_suit under sec_7405 because the two-year statute_of_limitations for bringing suit expired in year and year similarly the refunds of overpayment interest to taxpayer in the amounts of amount and amount made on date and date respectively cannot be recovered because the two-year statute_of_limitations for bringing an erroneous refund_suit expired in year and year these credits and refunds of overpayment interest however may be offset against any refund due taxpayer as long as the offset involves the same type of tax and tax period to which the refund is relateddollar_figure because insufficient information has been provided we cannot determine whether the underpayment interest abatement of amount made on date was due to clerical_error or mistake of fact thus until such information is provided the service should not reverse the underpayment interest abatement of amount instead the service would have to reassess before date when the statute_of_limitations on assessing the interest expires see sec_6601 sec_6502 because the amount tax_deficiency to which the underpayment interest of amount relates was assessed on date the statute_of_limitations for assessing underpayment interest on this tax_assessment will expire on date - ten years from the date of the tax_assessment because the periods of limitations for recovering an erroneous refund have expired the service cannot recover the overpayment interest by offset against any refund owed taxpayer that relates to a different type of tax or tax period tam-139384-12 caveat s a copy of this technical_advice_memorandum is to be given to taxpayer but it may not be used or cited as precedent sec_6110
